REISSUED FOR PUBLICATION
                            ORIGINAL               SEP 25 2018
                                                                                         OSM
                                                                             U.S. COURT OF FEDERAL CLAIMS

]u tq.e ][nit.eh ,§tat.es Qtourt of lJZ.eh.eral Qtlaims
                             OFFICE OF SPECIAL MASTERS
                                                                                       FILED
*********************                                                                AUG 2 9 2018
PATRICIA MILLENDER,                         *
                                                                                    U.S. COURT OF
as natural guardian and legal               *       No. 17-274V                FEDERAL CLAIMS
representative of J.R., a minor,            *       Special Master Christian J. Moran
                                            *
                                            *
                      Petitioner,           *
v.                                          *
                                            *       Filed: August 29, 2018
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *       Decision dismissing case;
                                            *       failure to prosecute.
                      Respondent.           *
*****************                    ****
Patricia Millender, Houston, TX, pro se;
Voris E. Johnson, United States Dep't of Justice, Washington, DC, for respondent.

          UNPUBLISHED DECISION DENYING COMPENSATION 1

       On February 27, 2017, Ms. Millender filed a petition under the National
Childhood Vaccine Injury Act, 42 U.S.C. §300a-10 et. seq., alleging that her son
suffered from urticaria as a result of vaccines he received on October 26, 2015.
Ms. Millender has not been heard from since March 20, 2018, ignoring numerous
orders, including an order to show cause for why her case should not be dismissed.
Accordingly, her case is dismissed for failure to prosecute her claim.




1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.